Citation Nr: 0426831	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to 
establish an effective date earlier than August 3, 1989, for 
the award of compensation benefits for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to August 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2003, the 
veteran and his spouse appeared at a Travel Board hearing at 
the RO before the undersigned.


FINDINGS OF FACT

1.  The veteran was awarded service connection for 
schizophrenia by a February 1996 Board decision; the RO 
implemented the Board's grant of service connection by a 
March 1996 rating decision which rated the schizophrenia 100 
percent disabling effective August 3, 1989. 

2.  A February 2000 Board decision denied an effective date 
earlier than August 3, 1989; the veteran sought to appeal 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court), but the Court declined jurisdiction as the 
veteran's notice of appeal was not timely, and the February 
2000 Board decision is final.  

2.  Evidence received since the February 2000 Board decision 
either duplicates or is cumulative to evidence then of 
record; does not pertain to the specific matter under 
consideration; and does not raise a reasonable possibility of 
substantiating the veteran's claim.  


CONCLUSION OF LAW

Evidence received since the February 2000 Board decision is 
not new and material, and the claim for an effective date 
earlier than August 3, 1989, for the award of compensation 
benefits for schizophrenia may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in September 2002 correspondence from the RO, and 
in a July 2003 statement of the case (SOC).  He was notified 
(in the September 2002 correspondence, in the February 2003 
decision, and in the July 2003 SOC, as well as at the 
December 2003 hearing) of everything required, and has had 
ample opportunity to respond or supplement the record.  

Regarding content of notice, the July 2003 SOC informed the 
veteran of what the evidence showed, and informed him of the 
controlling law and regulations.  He was advised in the 
September 2002 correspondence, and in the SOC, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The correspondence and the SOC advised him what type of 
evidence would constitute new and material evidence in this 
matter, and what information or evidence VA needed from him.  
Specifically, the correspondence and the SOC and informed the 
veteran of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order substantiate 
a claim for new and material evidence, and both documents 
expressly defined "new and material evidence."  While the 
veteran was not advised verbatim to submit everything he has 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  He was 
expressly asked in the September 2002 correspondence to 
"submit any evidence which shows that your disability began 
earlier than the granted effective date."  Given the current 
posture of the claim, this was equivalent to advising him to 
submit everything pertinent.  Everything submitted to date 
has been accepted for the record and considered.  

A Decision Review Officer reviewed the claim de novo (see 
July 2003 SOC).  VA has obtained all records it could obtain.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Notably also, given the nature 
of the matter at hand, the disposition will rest essentially 
on what is already of record.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, the veteran's original claim of service 
connection for a "nervous condition" was denied by the RO 
in November 1973, and the veteran did not initiate an appeal.  
Thereafter, the record reflects that he made numerous but 
unsuccessful attempts to reopen his claim.  

In May 1983 the Board denied service connection for a 
psychiatric disorder, finding that evidence submitted with 
the veteran's application to reopen a previously denied claim 
did not establish that he had a psychiatric disorder for 
which service-connection could be granted.  Upon 
reconsideration, the Board affirmed that decision in May 
1984, essentially incorporating the previous factual findings 
and concluding that obvious error was not present in the May 
1983 decision.  In September 1987, the Board again denied 
service connection for a psychiatric disorder, concluding 
that the evidence submitted since each prior decision did not 
materially alter the factual predicate upon which the May 
1983 Board decision was based.  

The veteran attempted to reopen his claim in an application 
(a letter from the veteran's U.S. Senator) received by VA on 
August 3, 1989, and the RO denied the application by an 
August 1989 rating decision.  The veteran appealed the August 
1989 RO decision, and the Board affirmed that rating decision 
in February 1991.  The veteran submitted a timely notice of 
appeal with respect to the February 1991 Board decision to 
the Court.  The Court vacated and remanded the Board's 
February 1991 decision for further consideration, and in 
February 1994 the Board remanded the case to the RO for 
further development.  
In a February 1996 decision, the Board found that new and 
material evidence had been received to reopen the veteran's 
claim of service connection for a psychiatric condition, and 
granted service connection for schizophrenia.  The RO 
implemented the award of service connection for schizophrenia 
in a March 1996 rating decision, and rated the disability 100 
percent, effective August 3, 1989 (the date of receipt of the 
veteran's application to reopen his claim).  The veteran 
disagreed with the effective date assigned.  

The last final denial of the claim to establish an effective 
date earlier than August 3, 1989, for the award of 
compensation benefits for schizophrenia was by a February 
2000 Board decision (the veteran attempted to appeal the 
February 2000 Board decision, but the Court dismissed his 
appeal in February 2001, finding that the veteran had not 
timely filed a notice of appeal).  

Evidence of record at the time of the February 2000 Board 
decision included the following:  

?	Service medical records, which show that on June 1971 
psychiatric evaluation the diagnosis was aggressive 
personality with homicidal potential if provoked.

?	A November 1973 rating decision wherein the RO denied 
the veteran's claim of service connection for a 
psychiatric disorder on the basis that he did not have 
an acquired psychiatric disorder for which service 
connection could be granted.  

?	A record of VA hospitalization from October to November 
1974 when the diagnosis was paranoid-type schizophrenia.

?	A report of hospitalization from October to December 
1973, when the diagnosis was paranoid schizophrenia in 
partial remission.  

?	A record of a period of hospitalization from January to 
February 1975, when the diagnosis was paranoid 
schizophrenia.  
?	March 1980 lay statements to the effect that the veteran 
had been mentally ill since his separation from service.  

?	A May 1980 report of VA examination when the diagnosis, 
in pertinent part, was paranoid schizophrenia in partial 
remission.

?	Transcripts of November 1980 and January 1981 hearings 
at the RO, during which the veteran described his 
symptoms in service and after service, and asserted that 
his schizophrenia began during service.  

?	A medical record showing that the veteran was 
hospitalized at a VA facility in March 1981 for 
evaluation; the examiner opined that it could not be 
determined whether the diagnosis of aggressive 
personality with homicidal tendencies in service was 
correct.  

?	A November 1981 transcript of a hearing at the RO, 
during which the veteran testified that he had no 
psychological problems before service, but began 
experiencing psychological problems after he was 
returned to active duty.  

?	An April 1981 evaluation from a State mental health 
clinic which notes that the veteran complained of 
problems sleeping, decreased appetite, weight loss, and 
visual hallucinations.  Diagnoses of borderline 
personality disorder and schizophrenia, chronic 
undifferentiated type, currently in remission, were 
reported in clinical records dated from December 1981 to 
March 1982.

?	A January 1983 report from an independent medical expert 
who opined that the correct diagnosis was borderline 
personality disorder, and it appeared that the veteran's 
difficulty began during service.  It was noted that the 
veteran exhibited symptoms consistent with paranoid 
schizophrenia, but the symptoms were transient episodes 
that can occur in patients with borderline personality 
disorders.  

?	An August 1984 letter from a psychiatrist and a social 
worker who expressed that the veteran's psychiatric 
disorder should be service connected.  

?	A record of VA hospitalization in September 1985, when 
diagnoses included rule out schizophrenia paranoid 
(questionable malingering) and questionable personality 
disorder.  

?	An October 1985 statement from a physician and a social 
worker who stated that the veteran's symptoms had 
changed since the time of his discharge from service and 
that he met the criteria for a diagnosis of paranoid 
schizophrenia.  

?	A transcript of an October 1985 hearing at the RO, 
during which the veteran asserted that he had 
schizophrenia since service and that the diagnosis of 
personality disorder was incorrect.  

?	A November 1985 report of VA examination when the 
diagnoses were paranoid-type schizophrenia and history 
of personality disorder.

?	An August 1986 report of VA hospitalization, when  the 
diagnoses were malingering and antisocial personality 
disorder, and it was reported that there was no evidence 
for diagnosis of schizophrenia.  

?	A November 1986 medical record from a chief of 
psychiatric service at VA hospital, who offered the 
opinion that the veteran's psychiatric disorder began in 
service and that his present disorder was the same 
disorder which began in service.

?	An April 1987 memorandum from a Director of the VA 
Mental Health and Behavioral Sciences Service, who 
opined that the proper diagnosis of the veteran's in 
service psychiatric disorder was borderline personality 
disorder with antisocial disorder features.  He further 
stated that current diagnoses were borderline 
personality disorder and schizophrenic disorder, 
paranoid type with auditory hallucinations, delusions of 
special powers, and being repeatedly persecuted by the 
Federal establishment.  He stated that the borderline 
personality disorder was first observed in June 1970, 
and the schizophrenic disorder was first clearly evident 
in October 1974, when examination identified flattened 
affect and delusions of special powers.

?	A transcript of an October 1989 hearing at the RO 
whereat the veteran, his sister, and a private physician 
testified.  The physician stated that he is a specialist 
in psychiatry and his diagnosis of the veteran's 
condition was paranoid schizophrenia.  He opined that 
the veteran developed schizophrenia during or shortly 
after his period of military service.  The veteran's 
sister testified that the veteran was an above average 
student, ran track, and never had any problems with the 
law before entering service.  She indicated that he had 
a major change in personality during service.  

?	A transcript of an August 1990 hearing before a Veterans 
Law Judge, at which the veteran reiterated that he never 
had psychiatric problems before service, but at 
discharge was very disoriented and had hallucinations 
shortly after discharge.  

?	An August 1991 report from the Federal Bureau of Prisons 
which indicates that psychological testing resulted in 
diagnoses of chronic paranoid-type schizophrenia and 
personality disorder, not otherwise specified, with 
antisocial and borderline features.  

?	A December 1994 report of VA examination , when the 
diagnoses were chronic paranoid-type schizophrenia in 
partial remission; polysubstance abuse, in remission (by 
history); and personality disorder, not otherwise 
specified, with antisocial and schizotypal features.  
The examiner opined that, while no retroactive diagnosis 
could be made with any degree of certainty, it was 
plausible that early diagnoses which focused on 
personality disorder characteristics obscured concurrent 
and gradually increasing symptoms of schizophrenia.  The 
examiner further opined that precipitation of 
schizophrenia during service could not be ruled out.

In February 2000, the Board denied an effective date earlier 
than August, 1989 for the award of compensation for 
schizophrenia, finding that the RO had properly assigned that 
date as it was the date on which a claim to reopen was 
received after a final prior adjudication of the claim 
seeking service connection.  

Evidence received subsequent to the February 2000 Board 
decision is as follows:

?	A transcript of a September 2002 hearing before a 
hearing officer at the RO, during which the veteran 
reiterated that his psychiatric symptoms first 
manifested during service, and the symptoms had 
continued since service.  Also present at the hearing 
was a Reverend who testified that he had known the 
veteran for six years.  The Reverend opined that the 
veteran was entitled to the benefit sought.  

?	A transcript of the December 2003 hearing before the 
undersigned, during which the veteran again testified 
regarding the psychiatric symptoms he experienced in 
service and after service.  The veteran contended that 
the effective date for the grant of service connection 
for schizophrenia (and the 100 percent rating for same) 
should be the day after the date of his separation from 
service, because he had symptoms of schizophrenia in 
service that have continued to the present.  He alleged 
that VA policy included a "quota" system of allowances 
and denials on veterans' claims, and that such a quota 
had prevented his claim from being fairly adjudicated.  
The veteran's wife read into evidence from a newspaper 
article pertaining to a former VA official.  The 
undersigned advised the veteran of the nature of a claim 
to reopen, and of what would be needed to substantiate 
such claim; and that there were no quotas on allowances 
at VA (and in particular at the Board).  The veteran 
then began speaking in an undecipherable language.  When 
queried about this, he indicated he was speaking to God, 
and would do so whenever he desired.  When he did not 
return to decipherable testimony regarding the matter at 
hand, the hearing was adjourned.



Legal Criteria and Analysis

As noted above, the veteran's claim seeking to establish an 
effective date earlier than August 3, 1989, for the award of 
compensation benefits for schizophrenia, was last denied by 
the Board in February 2000.  As the veteran did not timely 
appeal it to the Court, the February 2000 Board decision 
became final as of the day he was notified of it.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 
(2003).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for revocation of the forfeiture was received in 
November 2001, the amended regulation applies to this claim.  
Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2003).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).
The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992). An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).  

Because the basis for the Board's February 2000 denial of the 
claim for an effective date earlier than August 3, 1989, for 
the award of compensation benefits for schizophrenia, was 
premised on the fact that August 3, 1989 was the date on 
which the veteran's claim to reopen was received after the 
prior final denial of service connection for schizophrenia, 
for evidence to be new and material warranting a reopening of 
the earlier effective date claim, it would have to pertain to 
whether the veteran had filed a claim to reopen prior to 
August 3, 1989.  

The sole evidence received since the February 2000 Board 
decision consists of the testimony provided at the September 
2002 hearing before the hearing officer at the RO, and at the 
December 2003 hearing before the undersigned.  The testimony, 
essentially consisting of the veteran's statements to the 
effect that he is entitled to an effective date earlier than 
August 3, 1989, because he has had schizophrenia since 
service, is merely cumulative evidence (i.e., the veteran's 
contentions regarding the issue on appeal), and is not 
"new."  It does not address whether or not after the prior 
final adjudication of the claim seeking service connection 
for schizophrenia he filed a claim to reopen prior to August 
3, 1989.  In fact, no item of additional evidence received 
subsequent to the Board's February 2000 decision bears 
directly and substantially upon the specific matter at hand, 
i.e., whether after the earlier denial of his claim the 
veteran did file a claim seeking service connection for 
schizophrenia prior to August 3, 1989.  Hence, the additional 
evidence does not address an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.


ORDER

The appeal to reopen a claim seeking to establish an 
effective date earlier than August 3, 1989, for the award of 
compensation benefits for schizophrenia, is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



